J   -A16012-19
                                  2019 Pa. Super. 228


    C.T.E.                                   :   IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA

                 v.


    D.S.E.

                      Appellant              :   No. 120 MDA 2019




    D.S.E.

                      Appellant


                 v.


    C.T.E.

               Appeal from the Order Entered December 4, 2018
    In the Court of Common Pleas of Schuylkill County Domestic Relations at
                             No(s): 2016-50628,
                        2016-50682, PACSES 241115910,
                              PACSES 699115940


BEFORE:      LAZARUS, J., MURRAY, J., and STEVENS*, P.J.E.

OPINION BY LAZARUS, J.:                      FILED: JULY 26, 2019

        D.S.E. ("Husband") appeals from the order, entered in the Court of

Common Pleas of Schuylkill County, denying his exceptions to the support

order entered by the trial court on September 26, 2018. In accordance with




      Former Justice specially assigned to the Superior Court.
J   -A16012-19



our Supreme Court's decision in Commonwealth v. Walker, 185 A.3d 969

(Pa. 2018), we quash the appeal.'

        On May 4, 2016, C.T.E. ("Wife") filed a complaint for child support and

alimony pendente lite at docket number 2016-50628.2                     On May 26, 2016,

Husband filed    a   counterclaim for alimony pendente lite at docket number

2016-50682.      Following     a   support conference held on May 26, 2016, the

hearing officer entered two recommended orders: one dismissing Husband's

claim for alimony pendente lite and another requiring Husband to pay child

support to Wife in the amount of $545.80 per month.

        Husband filed   a   demand for    a   hearing at both docket numbers. On July

11, 2016, in response to       a   motion filed by Wife, the trial court entered an

order designating as complex the matter at docket number 2016-50682.3 On

October 19, 2016, Wife filed        a   motion to compel discovery at docket number

2016-50682. By order dated November 16, 2016, the trial court granted that

motion and ordered Husband to "completely and without objection answer

[Wife's] discovery requests within twenty (20) days             .   .   .   or be subject to

sanctions upon further application to [the court]." Trial Court Order, Docket


'On February 8, 2019, this Court issued a rule to show cause directing
Husband to show cause why his appeal should not be quashed pursuant to
Walker. Husband filed a response and, on March 14, 2019, the rule was
discharged and the issue referred to the merits panel for disposition.

2   Wife subsequently withdrew her claim for alimony pendente lite.

3Wife also filed a "Motion to Designate As a Complex Case" at docket number
2016-50628, but the trial court did not enter an order disposing of that
motion.
                                              -2
J   -A16012-19



No. 2016-50682,         11/16/16. On December 15, 2016, Wife filed            a   motion for

sanctions,      alleging that     Husband's    discovery         production   "remains    so

incomplete as to be effectively non -responsive[.]" Motion to Compel, Docket

No. 2016-50682,         12/15/16. By order dated January 6, 2017, the trial court
granted Wife's motion, awarding Wife attorney's fees, costs and expenses in

the amount of $1,050.00 and deeming Husband's income for purposes of the

support actions at $4,388.00 per month.

        After   a   hearing held on February 22, 2017, the court entered two orders

on March 2, 2017.           The first, at docket number 2016-50682, dismissed

Husband's petition for alimony pendente lite, effective May 26, 2016.                    The

other order, at docket number 2016-50628, directed Husband to pay child

support in the monthly sum of $1,232.00, plus arrearages, effective May 4,

2016. On March 21, 2017, Husband filed exceptions at both docket numbers.

On June 13, 2017, by orders entered at both docket numbers, the                   trial court

overruled Husband's exceptions.

        On July 10, 2017, Husband filed a notice of appeal to this Court. By

memorandum decision dated March 27, 2018, we affirmed in part and vacated

in   part, remanding to the trial court "for the limited purpose of allowing the

trial court to clarify whether the income specified for Husband in the January

2017 discovery sanction order was gross or net and to allow any necessary

recalculation of the child support award as      a   result of that clarification." C.T.E.

v.    D.S.E., 1107        MDA   2017   (Pa.    Super.    filed    3/27/18) (unpublished



                                          -3
J   -A16012-19



memorandum decision).             On May 10, 2018,4 the   trial court entered orders at

both docket numbers remanding the matter to the master for            a   determination

in accordance     with this Court's directive.

        On May 29, 2018, Wife filed a motion at docket number              2016-50628

seeking modification of the existing support order because her income had

"substantially decreased."          Petition for Modification of an Existing Support

Order, Docket No. 2016-50628, 5/29/18, at             ¶ 4.   On June 25, 2018, the

master issued an order recommending that the petition for modification be

dismissed, as the remand clarification addressing "the same matter and time

frame" remained pending.            Order, Docket No. 2016-50628, 6/25/18.         Wife

filed   a   request for   a   hearing de novo, to be consolidated with the remand

proceedings. On July 25, 2018, the court granted that request. A hearing

was held on August 30, 2018 and the parties thereafter submitted proposed

finding of fact and conclusions of law.

        On September 26, 2018, the court issued an order, filed at both docket

numbers, directing Husband to pay Wife the sum of $1,149.00 per month in

child support and dismissing Husband's request for alimony pendente lite. The

order was based upon the recommendation of the master, who found

Husband's monthly net income to be $4,388.00. Husband filed exceptions to

the master's report and recommendation on October 15, 2018, which the


4 The trial court orders appear to have been misdated as having been entered
on May 10, 2017. However, it is obvious that the orders were entered in
response to this Court's directive and, accordingly, would have been filed in
2018 following our remand.

                                           -4
J   -A16012-19



court overruled by order dated December 4, 2018, filed at both docket

numbers.

        On January 3, 2019, Husband filed a single,                   timely notice of appeal
listing both docket numbers, followed by             a   court -ordered Pa.R.A.P. 1925(b)

concise statement of errors complained of on appeal.

        Prior to reviewing the merits of Husband's appeal, we must address the

fact that he filed           a   single notice of appeal from an order resolving issues

relating to two different docket numbers. The Official Note to Pennsylvania

Rule of Appellate Procedure 341 provides as follows:

        Where    .   one or more orders resolves issues arising on more
                     .   .


        than one docket or relating to more than one judgment, separate
        notices of appeals must be filed. Commonwealth v. C.M.K., 932
A.2d 111, 113 & n.3 (Pa. Super. 2007) (quashing appeal taken by
        single notice of appeal from order on remand for consideration
        under Pa.R.Crim.P. 607 of two persons' judgments of sentence).
Pa.R.A.P. 341, Official Note.

        Recently, in Walker, our Supreme Court construed the above language

as constituting "a bright -line mandatory instruction to practitioners to file

separate notices of appeal."            Id. at 976-77. Therefore, the Walker Court        held

that "the proper practice under Rule 341(a)              is to   file separate appeals from an

order that resolves issues arising on more than one docket. The failure to do

so requires the appellate            court to quash the appeal." Id. at 977. The Court

tempered its holding by making it prospective only, recognizing that "[t]he

amendment to the Official Note to Rule 341 was contrary to decades of case

law from this Court and the intermediate appellate courts that, while


                                               -5
J   -A16012-19



disapproving of the practice of failing to file multiple appeals, seldom quashed

appeals as     a     result." Id. Accordingly, the Walker Court directed that "in

future cases Rule 341 will,       in accordance   with its Official Note, require that

when     a   single order resolves issues arising on more than one lower court

docket, separate notices of appeal must be filed. The failure to do so will

result in quashal of the appeal."      Id. (emphasis added).
        The Walker opinion was filed on June 1, 2018.            Husband's notice of

appeal, referencing two docket numbers, was filed in the Schuylkill County

Court of Common Pleas on January 3, 2019, well after Walker was issued. In

light of this fact, we are compelled to quash this appeal in accordance with

Rule 341 and Walker.5

        Appeal quashed.

Judgment Entered.




J    seph D. Seletyn,
Prothonotary
Date: 7/26/2019



5 In his response to this Court's rule to show cause, Husband argued that his
appeal should not be quashed because the two docket numbers have always
been "consolidated and treated as one." Response to Rule to Show Cause,
2/19/19, at 2. However, as noted above, Walker created a bright -line rule
                11

requiring that, "when a single order resolves issues arising on more than one
lower court docket, separate notices of appeal must be filed" and that "[t]he
failure to do so will result in quashal of the appeal." Walker, 185 A.3d at 977
(emphasis added). Accordingly, this Court is bound to quash Husband's
appeal.

                                          -6